DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that “the walls of the chambers are rigid”. The specification as originally filled provides no recitation of any material being rigid including walls of the chambers.  Furthermore applicant points to paragraph [0067] of the published application for support which while not providing any teaching that materials are rigid in fact appears to teach the exact opposite by only teaching the use of polymeric materials which are inherently flexible.  As such the walls of the chambers being rigid is directed to new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rigid” in claim 33 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not describe any level of rigidity and thus one of ordinary skill in the art would not be able to ascertain what level or type of material is required in order to read on the term rigid as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-16, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2011/0250585) and further in view of Vaiselbuh (US 2011/0207166).

Regarding claim 1 Ingber discloses an in vitro construct useful as a model for a hematopoietic microenvironment comprising: a microfluidic device having multiple chambers; and a plurality of cell populations wherein each of said populations of cells are provided in a separate chamber of the microfluidic device. (See Ingber Abstract, Figs. 1,7A-7C, and [0120], [0165]-[0168] wherein the device is an in vitro construct having a microfluidic device with multiple chambers 904A-904D each having a different cell type therein.)

Ingber discloses numerous cell types may be used to form a microenvironment  and provides examples of endothelial cells being grown and that cells utilized may “any cell type from a multicellular structure” and uses such cells for various studies and notes such cells include “especially stem cells and bone marrow cells” but does not specifically disclose the cells being selected from: 1) mesenchymal cells 2) osteoblasts 3) arterial endothelium and 4) sinusoidal endothelium.

Vaiselbuh discloses a system wherein an organ microenvironment is provided by providing cells including 1) mesenchymal cells 2) osteoblasts 3) arterial endothelium and 4) sinusoidal endothelium and that such cells are known to be cells of interest. (See Vaiselbuh Abstract and [0035].)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide the microenvironments of Ingber individually with the cell types of Vaiselbuh because such cells types are known to be studied in microenvironments and represent specific cell types which are desirable for study as are required by Ingber and fulfill the need espoused by Ingber of such cells and one would have a reasonable expectation of success in studying such cells in the device of Ingber.

Regarding claim 2 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the mesenchymal cells, osteoblasts, arterial endothelium, and/or sinusoidal endothelium cells are adult human bone marrow mononuclear cells. See Vaiselbuh Abstract and [0035] and [0040] wherein the cells are adult human bone marrow mononuclear cells.)

Regarding claim 3 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device comprises all four of the populations of cells.  (See Ingber Fig. 7B wherein the device comprises four microenvironments 904A-904D and rejection above wherein all cell types are provided to the device.

Regarding claim 4 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the populations of cells share a common media.(See Inger Fig. 7A-7C wherein the population of cells are provided with share a common media via connection with  channels 802)  

Regarding claim 5 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the populations of cells are provided in a hydrogel carrier.(See Ingber [0061] wherein the population of cells are provided in a hydrogel carrier, i.e. coating.)

Regarding claim 6 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein said populations are patterned to form a circular construct within the chambers of the microfluidic device. (See Inger [0103] wherein the cells may form a circular construct within the chambers.)
Furthermore assuming arguendo with respect to such a shape it is noted that such a modification would have required a mere change in shape of the cells which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally it is noted that such limitations are directed to intended uses of the claimed device, i.e. patterning, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2115



Regarding claim 7 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein said populations are patterned to form a channel that allows fluid flow around or through each of the populations of cells in the chambers.  (See Inger [0103] wherein the cells are patterned to form a channel such that fluid may flow around of through the populations of cells.)
Furthermore assuming arguendo with respect to such a shape it is noted that such a modification would have required a mere change in shape of the cells which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally it is noted that such limitations are directed to intended uses of the claimed device, i.e. patterning, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2115

Regarding claims 8-9 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein test cells may be infused into the construct and through each of the chambers wherein the test cells comprise malignant blood cells or circulating tumor cells from a patient.  
It is noted that such limitations, i.e. the infusing the test cells and types thereof, are directed to intended uses of the device and materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Regarding claim 10 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein said microfluidic device comprises a common inlet in fluid communication with each of the chambers. (See Ingber Fig.7A-7C wherein common inlet at channel 802 is in fluid communication with each of the chambers.)

Regarding claim 11 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein said chambers are connected by microchannels. (See Inger Fig.s 7A-7C wherein the chambers are connected by microchannels 802 and also pores in membranes 806 form microchannels connecting said chambers.)


Regarding claim 13 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the two or more populations of cells of the microfluidic device are from the same subject.  (See Vaiselbuh [0027] and [0030] wherein the cells are obtained from a single patient.)


Regarding claim 14 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device comprises: (i) a housing, (ii) one or more fluid inlets in the housing, said chambers in fluid communication with the one or more of the fluid inlets by way of fluid channels in the housing, and (iii) one or more fluid outlets in the housing in fluid communication with the chambers      Application No.: 16/635,703by way of fluid channels. (See Ingber Figs. 1 and 2A wherein there is a housing with one or more inlets 211 in fluid communication with chambers via channels in the housing and one or more fluid outlets 215 in fluid communication with the chambers by wat of fluid channels.)

Regarding claim 15 modified Ingber discloses all the claim limitations as set forth above as a system comprising the in vitro construct of claim 1, a pump, a media reservoir, and associated tubing. (See Ingber Fig. 1 wherein the system comprises the in vitro construct 102 of Claim 1 (See Rejection Above), a pump 106, a media reservoir, i.e. fluid source 104, and tubing See [0085])

Regarding claim 16 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the system is a closed, recirculating system. (See Ingber [0070] wherein the system is a closed recirculating system)

Regarding claim 33 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein each of the separate chambers comprise walls and the walls of the chambers are impermeable to cells and are rigid. (See Ingber [0066] wherein the membranes only permit exchange of gases and small chemicals, i.e. they are not permeable to cells and [0094] wherein the membranes, i.e. walls may be inelastic, i.e. rigid and [0107] where the materials forming the walls do not collapse upon use and as such are rigid to some extent.)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2011/0250585) in view of Vaiselbuh (US 2011/0207166) as applied to claims above and further in view of Keymer et al. (US 2007/0243572).

Regarding claim 12 modified Ingber discloses all the claim limtiations as set forth above as well as the device including detection but does not specifically disclose an LED or CCD to image cells in real time.

Keymer et al. discloses a microhabitat for cell culture comprising microfluidic with a CCD detector positioned to allow images of labeled cells in contact with the one or more chambers to be imaged and/or quantified in real time. (See Keymer Abstract, [0042] and [0059] wherein a CCD is positioned to image cells in real time in a microfluidic device to allow assay and monitoring of the cells.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a CCD detector as described by Keymer in the system of Ingberbecause such a detector is known to be utilized in microfluidic systems and such a detector allows remote monitoring and assay of cells within a microfluidic device as would be desirable in the device of modified Ingber.

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.
Applicant argues that “In the examples provided in the specification as filed for the present invention, the layers that stack on top of the platform of the micro-construct are PMMA (See paragraph [0032], [0067] and figure 1), which has a high Young's modulus in the order of GPa, This feature makes PMMA suitable for applications that require high rigidity, as would be understood by the ordinarily skilled artisan. 
The standard for determining compliance with the written description requirement is that the disclosure of the application convey with reasonable clarity to those skilled in the art that the 
In re: Porada et al.Application No.: 16/635,703applicant was in possession of the claimed invention. Such showing is not confined to a literal description of a term in the description and can happen through words, structures and figures. See MPEP § 2163.02. 
Applicant respectfully maintains that the description of materials that may be used in the construct is provided in paragraphs [0067] and [0090] of the present application, and the shape/geometry of the walls of the chambers is depicted in Figures IA, 1D and IE, cumulatively and clearly convey to one with ordinary skill in the art that the walls of the construct according to the present invention are rigid. Additionally, in view of how a skilled person in the art would understand rigidity, Applicant believes that claim 1 clearly points out and claims the subject matter which the inventor regards as the invention. See MPEP § 2173.02. 

It is noted that the examiner disagrees and does not find support for or discussion of any rigidity of materials, shapes, or fabrication methods.  Furthermore the materials provided all appear to be polymers which inherently have some level of flexibility and as such these limitations are directed to new matter. The examiner disagrees. Applicant argues that they describe the use of PMMA and as such disclose a material considered rigid. It is noted that while PMMA may have a higher young's modulus compared to other materials it has a relatively low young's modulus compared to traditionally rigid materials such as glass, steel, and other metals. Furthermore as noted by applicant the rigidity of a material also depends on the shape, thickness, size composition, etc. Applicant provides no specific guidance on these such that one can ascertain that the specific device has rigid walls. Also in regards to the prior art not teaching a rigid device it is noted that rigid is a relative term and the prior art teaches devices which are clearly rigid relative to other potential devices formed of materials having a lower young's modulus and thus the device of the prior art is comparatively rigid. It is suggested that applicant claim specifics of the device, i.e. materials, shapes, and/or thickness thereof, to avoid such relative terminology and overcome the cited prior art.

Applicant argues that “Ingber teaches a device that can have multiple cell types, but it does not teach the cell types recited in amended claim 1, or inclusion of at least three of the cell types. The Fig. 7C embodiment of Ingber cited by the Examiner with respect to previous claim 3 reciting at least three of the cell types uses lymphatic endothelium (805A) and vascular endothelium (805C), with tumor cells (805B) placed in the central microchannel, for the study of tumor growth and invasion into blood and the lymphatic vessels during cancer metastasis. See Ingber, paragraph [0168]. It does not concern a bone marrow system. 
Vaiselbuh is cited by the Examiner as allegedly teaching an organ microenvironment provided with the recited cells. However, Vaiselbuh is concerned with constructs having a scaffold coated with human mesenchymal stem cells only. See Abstract and claim 1 of Vaiselbuh. Paragraph [0035] of Vaiselbuh cited by the Examiner merely notes different cell types found in the hematopoietic niche. It does not suggest using all three of those cell types in the same construct, much less arranged in separate chambers as claimed. Thus, Applicant respectfully submits that the combination of Ingber and Vaiselbuh does not teach or suggest claim 1 as amended.”

It is noted that Ingber discloses a device having a plurality of microenvironments each containing a specific cell type or cell types and that the types of cells are not limited. While Ingber does disclose studying cancer metastasis in one non-limiting embodiment it is also noted that the device may be used to study other cell types including stem cells, bone marrow cells, and endothelium cells but does not spell out the specific cell lines used.  Vaiselbuh discloses a system wherein cell types which are known to be studied in microenvironments include 1) mesenchymal cells 2) osteoblasts 3) arterial endothelium and 4) sinusoidal endothelium among others.  One of ordinary skill in the art would have been motivated to place such cells in the microenvironments of Ingber in order to perform study of such cells because they are known cells of interest and represent specific cell types capable of use and study in the device of Ingber.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799